THE THIRTEENTH COURT OF APPEALS

                                     13-13-00505-CV


       LAMAR ADVANTAGE OUTDOOR, LP, D/B/A THE LAMAR COMPANIES
                                v.
                          ALBERT TOTAH


                                    On Appeal from the
                       24th District Court of Victoria County, Texas
                              Trial Cause No. 13-3-74521-A


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.



March 13, 2014